GARDEN, JUDGE:
On May 18, 1976, and on May 19, 1976, the claimant delivered certain merchandise to respondent’s Work/Study Centers located at Charleston and Beckley, respectively. The total cost of this merchandise for which claimant invoiced respondent was $39.91. For some reason, these invoices were not paid prior to the close of fiscal year 1975-76. Respondent, by its Answer, admits the validity of these invoices and this claim, but alleges that there were not sufficient funds remaining at the close of the fiscal year from which these invoices could have been paid. Under these circumstances and in accordance with the reasoning of this Court as expressed in Airkem Sales and Service v. Department of Mental Health, 8 Ct. Cl. 180 (1971), we must refuse to make an award.
Claim disallowed.